Title: To James Madison from George Davis, 26 September 1804 (Abstract)
From: Davis, George
To: Madison, James


26 September 1804, Tunis. “I am this day honored with Your letter of the 8th. of June, apprising me of the decision of His Excellency the President, relative to Our affairs in these Seas. If a considerable procrastination, of the war, should not vary the views of Government, Our labours will ultimately be crowned with Success; but Such an important object, cannot be acquired in one Campaign. The active and Successful operations of Commodore Preble, with a Single frigate, against the whole forces of Tripoli, could not fail to have impressed on the mind of the Bashaw, just sentiments of respect and fear for that Nation, which has hitherto been placed as the most insignificant of Powers. This in itself is not Sufficient. The Secret adviser, (or Prime Minister) of every Barbary Prince, must necessarily be the political enemy of the power at war; and invariably one, whose Situation enables him to make such calculations “on the expences” objects to be acquired possible result &c. &c. as ought to have the greatest weight, in directing the decisions of the Chief. Mr. Beaussier, (than whom, none can so well make known the Bashaw’s intentions) in his letter to Commodore Preble, slightly touching on this Subject, is most unquestionably correct.
“My opinions relative to the affairs of Tripoli, have not of late been Suggested; from a conviction, that those whose immediate duty, it was to report on this Subject, were men of Years, fill’d with wisdom and experience; and consequently had made known every circumstance, which could have any influence; in fixing the determination of His Excellency the President. I beg leave to offer one remark, and the force of which is so apparent, that it ought to have some weight, altho’ coming from me. The Commander in Chief of our present formidable, forces, (formidable for acting against such an insignificant enemy) or whom’ever else is empower’d to conclude the peace, Should never offer terms but once; these terms being rejected, no apparent Success of arms, should induce us to renew them, for when they are to be accepted, the Bashaw will readily devise means to make it known. Every offer that is made him, not only adds to his Insolence; but increases his pretentions in a double ratio—he has heretofore (except within a few months) laughed at the war; and even yet considers the present armament as a Bugbear, to purchase a cheaper peace—these opinions should be corrected, by convincing him that their object is no less, than the perfect annihilation of his Govt.; and in order to enforce such a belief; and permit the other Regencies to draw Salutary deductions for themselves; Our Military operations should not be interrupted by vain attempts to treat for the peace, but Should be continued with a Zeal, and activity equal to producing such an event.
“I some time since Suggested to Commodore Preble, that the most expedient & effective me[a]ns to release our people, would be to treat for their ransom, with some power, which has a real interest in such an event. This Regency offers a field for the negociation. The Bashaw of Tripoli, owes about 120,000,$ to the Tunisien Govt.; Their only hopes of receiving it, are founded on the possible result of our war—as Tripoli’s crown from the position of the Countries &c. &c. is very dependant on this prince; and his love of gold so well known, we might expect that the most decisive measures, would be taken, to secure that, which he now considers as nearly lost. The Philadelphia, would have been received in part payment; this by an unprecedented act of Bravery, We have fortunately done away. The Batavian & Swedish Regalias are nearly exhausted; and a great proportion of the amount he calculates receiving from the United States, will be necessary for defraying the expences incurred by the war⟨;⟩ abstracted from these powerful motives, it is the real interest of this Government, that a Speedy peace should take place; and (a part of) Our forces withdrawn from these Seas, because they are not only view’d as the Rod for a peevish child; but stimulate the adjacent powers to follow our Noble example—by combining such a negociation, with a final adjustment of our Affairs here; I think the whole expences would not exceed the calculations made by Govt. We can have nothing binding on the part of Tripoli, as a Security for future peace, which wholly destitute of commerce, possesses very little interest in its preservation; and consequently the poorer that Regency, is kept, the more readily will it be satisfied with trifling Sacrifices.
“Our affairs have undergone no change, as His Excellency the Bey, is wholly occupied, with devising every possible means, to ward of[f] the evils, which might have resulted from the Scarcity of Grain. Tunisien Agents, have been Sent to the Levant, and almost every part of the Mediterranean; and considerable Supplies have already arrived; which have been purchased by the Govt., and redisposed of to the people at the same price. Wheat is 170, to 180, Piastres the Caffice, Barley 80 to 90—extreme misery prevails throughout the interior of the Country, the people subsisting on roots, a little herbage, and those who can procure it, oats. God, only knows what will be the result—effective means (it is said) will be taken to prevent the Arabs, flying to the City, during the winter.
“The Marabout, is still at the head of his Army near Constantine; but does not appear to possess Sufficient talents or Courage for so great an Enterprize.
“It was not a Neapolitan frigate, as Stated in my last, which captured the Tunisien Gallies; but a small armament from the Island of Sardinia.
“No advises have been received from Captain Bainbridge, these two months; I have the honor to annex No. 1. a Copy of my last from Tripoli.

“In a letter which I had the honor to address You on the 8th. of April, You were informed, that the Bey, has refused in the most decided manner to receive Col. Lear, as one, authorized to transact public Affairs; and that he would enter into no negociation of any kind wit⟨h⟩ any other person than myself. I am still ignorant of the motives which induced His Excellency to make this declaration—this does not prevent the projected visit of the Consul Genl., with whom, I shall ever feel a particular pleasure to confer; (No. 2. is a Copy of a letter addressed to Col. Lear.) It was however, to be presumed, that all public arangements, should be made by me; as long as I remain’d Charged with these Affairs, and was honored with any portion of the confidence of Government. I never have Sollicited from His Excellency the President, a confirmation of my appointment; or from the Honble. the Secretary of State, an extention of my powers; nor could any regrets have been felt, by the immediate arrival of a new Consul; as implicit obedience to the orders of my Superiors, has, & I trust ever will characterize my public deportment.
“Untill His Excellency the President, shall have commissioned a Consul to Succeed me here; I beg You to be assured on the forfeit of that honor, which is dearer to me than life; that the Interests of the U. States, shall never be neglected; or its dignity, in any way lessened—that a Scrutinising examination of my deportment here, will prove as honourable to myself, as I vainly imagined it was advantageous to my Country. I have remained nineteen months in this Regency, at the Sacrifice of my health; and personal feelings, from the puerile Supposition, that my Services at Tunis, were particularly necessary. How far I am justified in these assertions, every individual, who has had any public concerns (for the last year) direct or indirect with this Regency, can too well testify.
“Their being no emolument annexed to this Consulate, it never can be desireable, excepting on the Score of warmest patriotism.
“I feel well Satisfied of receiving the excuses of the Honble. the Secretary of State for these remarks—while I have ever attached a high value to all public employments; and an unbounded Zeal in my Country’s Service; I also possess a proportional respect for myself, in the full exercise of the duties of any Office I may hold; even when obtained by accident, or casualty.”
